United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3922
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Ignacio Rodriguez-Moranchel,            * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: July 1, 2003
                              Filed: July 8, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Ignacio Rodriguez-Moranchel pleaded guilty to unlawfully reentering the
United States following deportation, in violation of 8 U.S.C. § 1326(a). The district
court1 sentenced Rodriguez-Moranchel to 60 months imprisonment and 2 years
supervised release. He appeals his sentence, and we affirm.

      For reversal, Rodriguez-Moranchel first argues that the district court lacked
authority to sentence him under 8 U.S.C. § 1326(b), because the indictment charged

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
only a violation of section 1326(a). The argument is unavailing, however, because
section 1326(b) does not define a crime separate from section 1326(a). See
Almendarez-Torres v. United States, 523 U.S. 224, 226-27 (1998).

       Rodriguez-Moranchel also argues that the district court should not have
assessed a criminal history point for his previous possession of forged documents,
because he possessed the documents to facilitate his illegal reentry, and thus the
conduct was part of the offense of conviction. We disagree. See United States v.
Stone, 325 F.3d 1030, 1031 (8th Cir. 2003) (standard of review). Not only did
Rodriguez-Moranchel provide no support for his claim that he used the documents
to illegally reenter the United States, but it is quite clear that the state offense was
severable and distinct from the instant illegal-reentry offense. See U.S.S.G.
§ 4A1.2(a)(1) & comment. (n.1); United States v. Davidson, 195 F.3d 402, 409 (8th
Cir. 1999) (conduct resulting in prior conviction is not relevant conduct to instant
offense when it is severable, distinct offense), cert. denied, 528 U.S. 1180, and cert.
denied, 529 U.S. 1093 (2000).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-